Irvine, C.
Several of the assignments of error in this case require for their investigation an examination of the evidence and rulings thereon during the trial. These we cannot consider, for the reason that the document attached to the transcript and purporting to be a bill of exceptions is not authenticated as such by a certificate of the clerk as the statute requires.
■ It is contended that the court erred in instructing the jury. In the motion for a new trial error is assigned generally to the giving of the instructions numbered from one to fourteen. This assignment can be considered no further than to ascertain that one of the group was correct. The suit was on a promissory note by an assignee thereof. The answer pleaded that it was given in part payment for a stallion, and that the sale thereof had been effected through false representations by the., payee of the note. The first instruction was to the effect that the note was non-negotiable, and that the plaintiff’s right to recover was therefore no greater than would have been that of the payee in the absence of an assignment. The *593note was not negotiable, and so much is conceded, but it is contended that the instruction invaded the functions of the jury. Not so. The construction of the instrument, which was unambiguous in its terms, was for the court, and the instruction was correct.
It is urged that the court erred in not instructing the jury to disregard an answer made by a witness, which it is said was not responsive and had been stricken out for that reason. No instruction was requested of that character.
Affirmed.